                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     IN RE:                           )
                                      ) BANKRUPTCY NO. 15EN-00132 +:9
     CHARLES A SCHULZ,                )
                                      ) CHAPTER 13
          Debtors,                    )
                                      )
     U.S. BANK TRUST NATIONAL )
     ASSOCIATION AS TRUSTEE OF )
     CHALET SERIES III TRUST,         )
                                      ) Docket No. 
          Movant,                     )
     v.                               )
                                      )
     CHARLES A SCHULZ AND             )
     CHARLES J. DEHART, III, TRUSTEE, )
                                      )
          Respondents.                )


                                     ORDER OF COURT

       AND NOW, upon the Motion of U.S. Bank Trust National Association as Trustee of the

Chalet Series III Trust for Relief From The Automatic Stay, the Court HEREBY ORDERS

ADJUDGES and DECREES that the Motion Is GRANTED and that the Movant is GRANTED

RELIEF FROM THE AUTOMATIC STAY with regard to the real property located at 202

Kelker Street, Harrisburg, PA 17102 so that it may take any and all action necessary to enforce

its rights and remedies under their Note, Mortgage and under applicable law.




        Dated: January 21, 2020              By the Court,



                                             Henry W. Van Eck, &KLHIBankruptcy Judge      (JG)




Case 1:15-bk-00132-HWV         Doc 59 Filed 01/21/20 Entered 01/21/20 16:29:14               Desc
                               Main Document    Page 1 of 1
